TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00296-CV


                                         K. G., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-14-002010, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant K. G. filed his notice of appeal on May 14, 2015. The appellate record

was complete June 10, 2015, making appellant=s brief due June 30, 2015. On June 30, 2015,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant=s brief no later than July 20, 2015. If the brief is not filed by that date,

counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on July 2, 2015.

Before Justices Puryear, Goodwin and Bourland